DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection to the independent claims should not be maintained in view of "Yan does not disclose dividing the space excluding an area where the determined obstacle is disposed from the map information into a plurality of regions comprising at least a first region and a second region adjacent to the first region. Instead, Yan, simply discloses using a virtual wall device to emit a virtual wall signal over a set emitting range which virtually divides the workspace into a first work are and a second work area." However, a new ground of rejection is below in view of the amendments.
Applicant argues that the 35 USC 103 rejection to the independent claims should not be maintained in view of "As shown above in Fig. 1 of Yan, Yan describes, "the virtual wall device 1 emits a virtual wall signal over a set emitting range 12 which virtually divides the work space 3 into a first work area 30 and a second work area 32." However, virtually dividing the workspace into a first work area and second work area using a virtual wall signal is not the same as dividing the space excluding an area where the determined obstacle is disposed from the map information into a plurality of regions comprising at least a first region and a second region adjacent to the first region. Instead, Yan simply describes generally dividing a space into a first and second work area with no mention of excluding an area where the determined obstacle is disposed from the map information." However, a new ground of rejection is below in view of the amendments.
Applicant argues that the 35 USC 103 rejection to the independent claims should not be maintained in view of "Artes and Ahn references were not cited for the above claim limitation, the Artes and Ahn references also do not teach or suggest dividing the space excluding an area where the determined obstacle is disposed from the map information into a plurality of regions comprising at least a first region and a second region adjacent to the first region. Applicant has studied the references and cannot find any teaching or suggestion of wherein the first region and the second region are formed to have a maximum-sized quadrangular shape. In fact, the term "quadrangular" does not appear in any of the references." However, a new ground of rejection is below in view of the amendments.
Applicant argues that the 35 USC 103 rejection to claims 6 and 12 should not be maintained in view of " Applicant has studied the references and cannot find any teaching or suggestion of issuing an alarm based on a determination that the sensed target object is the movable object. Thus, the references do not teach or suggest issuing an alarm based on a determination that the sensed target object is the movable object, as required by the claim language" However, a new ground of rejection is below in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20180210445 A1) in view of Kolling (US 20200089255 A1) 
Regarding claim 1, Choi teaches A method comprising: ([0002] The present disclosure relates to a moving robot and a control method thereof)
receiving map information of a space where a mobile robot travels within; ([0067] The external terminal may communicate with the moving robot 400 a or 400 b to display a present location of the moving robot 400 a or 400 b together with the map and to display information on a plurality of areas. In addition, the external terminal updates and displays the location of the moving robot as the moving robot travels.)
sensing a target object located in the space while the mobile robot travels within the space; and ([0047] The front camera 420 a may capture the state of an obstacle or an area to be cleaned, which is present in front of the moving robot 400, 400 a, or 400 b in the traveling direction.)
based on a determination that the sensed target object is an obstacle according to a dataset labeled as the obstacle: ([0054] the control unit 440 may detect the location of the obstacle based on at least two signals received through the ultrasonic sensor and may control the movement of the moving robot 400 depending on the detected location of the obstacle.)
excluding the determined obstacle from the received map information before the space is divided, ([0162] As illustrated in FIG. 18, a moving robot 1800 according to another embodiment of the present disclosure may store data on a map (movement map) 1810 for movement in a specific space.)
Choi does not expressly disclose but Kolling discloses dividing the space, excluding an area where the determined obstacle is disposed from the map information ([0094]  the polygonal map 400A may include a negative area 430, such as within the interior region 410. Examples of the negative area 430 may include an obstacle, a keep-out zone, or a dangerous area as specified by a user. The coverage planner of the controller 109 performs interior region partition and path planning such that no partitioned region covers, and no path crosses through, the negative area 430 or a portion thereof.), into a plurality of regions comprising at least a first region and a second region adjacent to the first region, wherein the first region and the second region are formed to have a maximum-sized quadrangular shape, ([0102] as illustrated in FIG. 4D, a coarse checkerboard partition can be obtained using only the edges incident to concave vertices of the polygon EC 400C (marked as circles, such as the concave vertex 480, in FIG. 4D). As the edges of the polygon's boundary are guaranteed to be edges of some rectangles in the checkerboard partition, each edge incident to concave vertices of the rectilinear polygon (e.g., edges 481 and 482 incident to the concave vertices 480) can be extended in a checkerboard partition, until intersecting with an orthogonal edge of the rectilinear polygon's boundary.) 
based on a determination that the first region and the second region have a triangular shape or a quadrilateral shape (Fig. 4D), merging the first region with the second region, wherein the merged region is classified as a new region among the divided plurality of regions, and ([0039] FIGS. 4E-4F are diagrams illustrating an example of merging the partitioned rectangles such as obtained from checkerboard partition.) 
moving the mobile robot to a region having a largest size among the divided plurality of regions for cleaning. (Fig. 13 and 14 element 1425 and element 1350) 
In this way, the system of Kolling includes operating a mobile robot in an environment according to a coverage path generated using an environment map. Like Choi, Kolling is concerned with cleaning robots.
Therefore, from these teachings of Kolling and Choi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kolling to the system of Choi since doing so would enhance the system by using the coarse checkerboard partition results in fewer rectangles and requires lower computational complexity.
Regarding claim 5, Choi teaches The method according to claim 1, wherein the determining of whether the sensed target object is the obstacle comprises:
collecting image information of the sensed target object, ([0047] The front camera 420 a may capture the state of an obstacle or an area to be cleaned, which is present in front of the moving robot 400, 400 a, or 400 b in the traveling direction.)
confirming that the sensed target object is the obstacle based on the collected image information; ([0054] the control unit 440 may detect the location of the obstacle based on at least two signals received through the ultrasonic sensor and may control the movement of the moving robot 400 depending on the detected location of the obstacle.)
training a neural network with a dataset labeled as an obstacle including the collected image information of the sensed target object confirmed as the obstacle; and ([0102] Deep learning is an artificial intelligence (AI) technology of teaching the thinking manner of the person to the computer based on artificial neural network (ANN) constituting AI. According to the deep learning, even if a person does not teach a computer, the computer may autonomously learn like a person. The ANN may be realized in the form of software or hardware such as a chip. [0103] The obstacle recognition module 444 may include an ANN provided in the form of software or hardware having the learned attributes of the obstacle. For example, the obstacle recognition module 444 may include a Deep Neural Network (DNN) such as a Convolutional Neural Network (CNN), a Recurrent Neural Network (RNN), or a Deep Belief Network (DBN), learned through the deep learning.)
generating a determination model for the obstacle.  ([0130] Referring to FIGS. 12 and 13, each node may operate based on an activation model, and may determine an output value corresponding to an input value based on the activation model.)
Regarding claim 6, Choi teaches The method according to claim 5, wherein the determining whether the sensed target object is the obstacle further comprises: 
estimating a volume of the sensed target object by determining whether the estimated volume of the sensed target object is greater than or equal to a predetermined range based on the collected image information of the sensed target object, (claim 2 wherein the controller further identifies respective attributes for the obstacles based on the images, and selects one of the obstacles which is most easily moved to be moved based on the respective attributes, wherein the respective attributes relate to at least one of a size, a weight, or a shape of the obstacles.)
determining the sensed target object as the obstacle or a movable object based on a determination that the estimated volume of the sensed target object is greater than or equal to the predetermined range, and ([0184] the moving robot 3000 may detect, through an image acquisition procedure, various types of information such as the locations, the size, the weight, the type and the shape of the first obstacle 3011)
issuing an alarm based on a determination that the sensed target object is the movable object.  (Fig. 34 A [0190] the moving robot 3000 may transmit a message for escaping from the confinement to a user device 3040 (shown as “Please Move Object for Robot Moving”).)
Regarding claim 7, Choi teaches A mobile robot which travels within a space, the mobile robot comprising: (Fig. 1 robot 100)
a main body; (Fig. 1 main body 50)
a driver configured to move the mobile robot; (Fig. 2 wheels 61a and 61b)
a sensor equipped in the main body, and configured to sense a target object located in the space while the mobile robot is traveling within the space; ([0047] The front camera 420 a may capture the state of an obstacle or an area to be cleaned, which is present in front of the moving robot 400, 400 a, or 400 b in the traveling direction.)
a at least one processor configured to: ([0069] micro-processor)
based on a determination that the sensed target object is an obstacle according to a dataset labeled as the obstacle: ([0054] the control unit 440 may detect the location of the obstacle based on at least two signals received through the ultrasonic sensor and may control the movement of the moving robot 400 depending on the detected location of the obstacle.)
excluding the determined obstacle from map information before the space is divided, ([0162] As illustrated in FIG. 18, a moving robot 1800 according to another embodiment of the present disclosure may store data on a map (movement map) 1810 for movement in a specific space.)
a memory configured to store a dataset for the obstacle. (claim 1 a memory that stores information on a location of one of the sensed obstacles)
Choi does not expressly disclose but Kolling discloses dividing the space excluding an area where the determined obstacle is disposed from the 3Docket 3130-3156map information ([0094]  the polygonal map 400A may include a negative area 430, such as within the interior region 410. Examples of the negative area 430 may include an obstacle, a keep-out zone, or a dangerous area as specified by a user. The coverage planner of the controller 109 performs interior region partition and path planning such that no partitioned region covers, and no path crosses through, the negative area 430 or a portion thereof.) into a plurality of regions comprising at least a first region and a second region adjacent to the first region, wherein the first region and the second region are formed to have a maximum-sized quadrangular shape, ([0102] as illustrated in FIG. 4D, a coarse checkerboard partition can be obtained using only the edges incident to concave vertices of the polygon EC 400C (marked as circles, such as the concave vertex 480, in FIG. 4D). As the edges of the polygon's boundary are guaranteed to be edges of some rectangles in the checkerboard partition, each edge incident to concave vertices of the rectilinear polygon (e.g., edges 481 and 482 incident to the concave vertices 480) can be extended in a checkerboard partition, until intersecting with an orthogonal edge of the rectilinear polygon's boundary.)
based on a determination that the first region and the second region have a triangular shape or a quadrilateral shape (Fig. 4D), merging the first region with the second region, wherein the merged region is classified as a new region among the divided plurality of regions, and ([0039] FIGS. 4E-4F are diagrams illustrating an example of merging the partitioned rectangles such as obtained from checkerboard partition.)
causing the mobile robot to move to a region having a largest size among the divided plurality of regions for cleaning; and (Fig. 13 and 14 element 1425 and element 1350)
In this way, the system of Kolling includes operating a mobile robot in an environment according to a coverage path generated using an environment map. Like Choi, Kolling is concerned with cleaning robots.
Therefore, from these teachings of Kolling and Choi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kolling to the system of Choi since doing so would enhance the system by using the coarse checkerboard partition results in fewer rectangles and requires lower computational complexity.
Regarding claim 11, Choi teaches The mobile robot according to claim 7, wherein the determining of whether the sensed target object is the obstacle comprises: 
collecting image information of the sensed target object, ([0047] The front camera 420 a may capture the state of an obstacle or an area to be cleaned, which is present in front of the moving robot 400, 400 a, or 400 b in the traveling direction.)
confirming that the sensed target object is the obstacle based on the collected image information; ([0054] the control unit 440 may detect the location of the obstacle based on at least two signals received through the ultrasonic sensor and may control the movement of the moving robot 400 depending on the detected location of the obstacle.)
training a neural network with a dataset labeled as an obstacle including the collected image information of the sensed target object confirmed as the obstacle; and ([0102] Deep learning is an artificial intelligence (AI) technology of teaching the thinking manner of the person to the computer based on artificial neural network (ANN) constituting AI. According to the deep learning, even if a person does not teach a computer, the computer may autonomously learn like a person. The ANN may be realized in the form of software or hardware such as a chip. [0103] The obstacle recognition module 444 may include an ANN provided in the form of software or hardware having the learned attributes of the obstacle. For example, the obstacle recognition module 444 may include a Deep Neural Network (DNN) such as a Convolutional Neural Network (CNN), a Recurrent Neural Network (RNN), or a Deep Belief Network (DBN), learned through the deep learning.)
generating a determination model for the obstacle.  ([0130] Referring to FIGS. 12 and 13, each node may operate based on an activation model, and may determine an output value corresponding to an input value based on the activation model.)
Regarding claim 12, Choi teaches The mobile robot according to claim 11, wherein the determining whether the sensed target object is the obstacle further comprises estimating a volume of the sensed target object by: 
determining whether the estimated volume of the sensed target object is greater than or equal to a predetermined range based on the collected image information of the sensed target object, (claim 2 wherein the controller further identifies respective attributes for the obstacles based on the images, and selects one of the obstacles which is most easily moved to be moved based on the respective attributes, wherein the respective attributes relate to at least one of a size, a weight, or a shape of the obstacles.)
determining the sensed target object as the obstacle or a movable object based on a determination that the estimated volume of the sensed target object is greater than or equal to the predetermined range, and ([0184] the moving robot 3000 may detect, through an image acquisition procedure, various types of information such as the locations, the size, the weight, the type and the shape of the first obstacle 3011)
issuing an alarm based on a determination that the sensed target object is the movable object. (Fig. 34 A [0190] the moving robot 3000 may transmit a message for escaping from the confinement to a user device 3040 (shown as “Please Move Object for Robot Moving”).)
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20180210445 A1) in view of Kolling (US 20200089255 A1) in further view of Ahn (US 20190321979 A1)
Regarding claim 3, Choi does not expressly disclose but Ahn discloses The method according to claim 1, wherein moving the mobile robot further comprises: (Fig. 1 element 1)
cleaning the region having a largest size among the divided plurality of regions and  ([0022] When there are a plurality of regions connected to the uncleaned region, the control unit may select a small region having the largest area among the regions connected to the uncleaned region, and controls the driving unit such that the robot cleaner moves to one of the two target coordinates included in the selected small region. )
moving to another region among the divided plurality of regions after the cleaning of the region having the largest size is finished.  ([0140] For example, as already described with reference to FIG. 5, the moving target region may be divided into four small regions by connecting the four target coordinates by a diagonal line. Next, a region having the largest area connected to the uncleaned region among the four small regions may be determined. In FIG. 12, for example, a lower region may be selected because a region connected to the uncleaned region exists in the lower region.)
In this way, the system of Ahn includes a robot cleaner and a control method thereof. Like Choi, Ahn is concerned with cleaning robots.
Therefore, from these teachings of Ahn and Choi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Ahn to the system of Choi since doing so would enhance the system by reducing time required for returning to a charging stand to prevent the robot cleaner from being stopped before returning to the charging stand due to battery discharge or interference with obstacles in a return process.
Regarding claim 9, Choi does not expressly disclose but Ahn discloses  The mobile robot according to claim 7, wherein moving the mobile robot further comprises: (Fig. 1 element 1)
cleaning the region having a largest size among the divided plurality of regions and ([0022] When there are a plurality of regions connected to the uncleaned region, the control unit may select a small region having the largest area among the regions connected to the uncleaned region, and controls the driving unit such that the robot cleaner moves to one of the two target coordinates included in the selected small region. )
causing the mobile robot to move to another region among the divided plurality of regions after the cleaning of the region having the largest size is finished.  ([0140] For example, as already described with reference to FIG. 5, the moving target region may be divided into four small regions by connecting the four target coordinates by a diagonal line. Next, a region having the largest area connected to the uncleaned region among the four small regions may be determined. In FIG. 12, for example, a lower region may be selected because a region connected to the uncleaned region exists in the lower region.)
In this way, the system of Ahn includes a robot cleaner and a control method thereof. Like Choi, Ahn is concerned with cleaning robots.
Therefore, from these teachings of Ahn and Choi, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Ahn to the system of Choi since doing so would enhance the system by reducing time required for returning to a charging stand to prevent the robot cleaner from being stopped before returning to the charging stand due to battery discharge or interference with obstacles in a return process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664